          Case 3:19-cv-00888-JBA Document 14 Filed 06/21/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MATTHEW WALKER, Individually and on
 Behalf of All Others Similarly Situated,

                        Plaintiff,
                                                   Civil No. 3:19-cv-00888-JBA
        v.
                                                   June 21, 2019
 ACCENTURE PLC and ACCENTURE LLP

                        Defendants.




                        PLAINTIFF’S MOTION TO CONSOLIDATE

             Cross-filed in Bayat v. Accenture Corporation LLC, No. 3:18-01602-VAB

       Pursuant to Fed. R. Civ. P. 42(a) and Local Rule 7, Plaintiff Mathew Walker, joined by

Plaintiff Atila Bayat, moves to consolidate the instant case with Bayat v. Accenture, No. 3:18-cv-

1602-VAB, which is also pending in this Court, before the Honorable Victor A. Bolden. Plaintiff

Bayat is joining this request by concurrently filing a motion for consolidation in the Bayat action.

If consolidation is granted, counsel for Mr. Walker will assume representation of Mr. Bayat, and

the Plaintiffs will move to file a consolidated amended complaint. In the consolidated amended

complaint, Mr. Bayat will assert pattern-or-practice claims on behalf of a class and will serve as a

class representative going forward.

       Consolidation is warranted because the cases present the same facts and legal issues. Mr.

Walker and Mr. Bayat were both were victims of Accenture’s pattern-or-practice of

discrimination, which favors South Asian individuals when staffing positions within certain

divisions at the company.




                                                            ORAL ARGUMENT REQUESTED
          Case 3:19-cv-00888-JBA Document 14 Filed 06/21/19 Page 2 of 4



       And consolidation is the most efficient course for both cases and would better serve the

ends of justice. Because the Walker action will proceed whether or not Mr. Bayat can join,

consolidation would prevent substantial duplicative work in discovery, motions practice, and trial.

This would save time and money for the parties and the Court. And Accenture would not incur

any prejudice from consolidation, as it will need to litigate allegations of systematic discrimination

in the Walker class action regardless. However, absent consolidation, Mr. Bayat would be left to

adjudicate his claims alone while the class action proceeded without him.

       Accordingly, for the foregoing reasons and as set forth more fully in the accompanying

memorandum of law, Walker v. Accenture LLP, No. 3:19-00888-JAB and Bayat v. Accenture

Corp. LLC, No. 3:18-01602-VAB, should be consolidated for all purposes.




                                                  2
         Case 3:19-cv-00888-JBA Document 14 Filed 06/21/19 Page 3 of 4



DATED:    June 21, 2019                    Respectfully submitted,

                                           PLAINTIFF MATTHEW WALKER

                                           By: /s/Michael von Klemperer
                                           Michael von Klemperer (phv10140)
                                           Daniel Kotchen (phv forthcoming)
                                           Kotchen & Low LLP
                                           1745 Kalorama Road NW, Suite 101
                                           Washington, DC 20009
                                           Telephone: (202) 471-1995
                                           Email: dkotchen@kotchen.com;
                                           mvk@kotchen.com

                                           Michael J. Reilly (ct28651)
                                           Cicchiello & Cicchiello LLP
                                           364 Franklin Avenue
                                           Hartford, CT 06114
                                           Telephone: (860) 296-3457
                                           Facsimile: (860) 296-0676
                                           Email: mreilly@cicchielloesq.com


                                           Attorneys for Plaintiff and Putative Class




                                       3
           Case 3:19-cv-00888-JBA Document 14 Filed 06/21/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I hereby certify that on the above date a copy of the foregoing document was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the Court's electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court's CM/ECF system.

         In addition, a copy of the foregoing document was served on the following individuals by

email:

         Atila Bayat
         atila.bayat@gmail.com

         Plaintiff Pro Se

         Brian A. Smith
         Winston and Strawn LLP
         BASmith@winston.com

         Daniel J. Fazio
         Winston & Strawn LLP
         DFazio@winston.com

         Johanna S. Katz
         Pullman & Comley
         Jkatz@pullcom.com

         Joshua A. Hawks-Ladds
         Pullman & Comley
         Jhawks-ladds@pullcom.com

         Counsel for Accenture


                                                      By: /s/Michael von Klemperer




                                                 4
